All questions raised on reargument have been duly considered.
Objection is made to the statement in the former majority opinion that "whether the slack was in or out at the time is a matter of conjecture." The statement, in the connection in which it was made, is not considered important or likely to cause misapprehension. The statement that "the decedent, while the engine and cars were moving, went in between the second and third cars," is challenged. To be strictly accurate the statement should be that the third car was then standing still and the engine and two other cars moving towards the third.3 All other objections have been considered.
The former majority opinion is adhered to.
3 See opinion on p. 616. [Reporter] *Page 621